Per Curiam,
This case involved questions of fact which were for the exclusive determination of the jury; and to them it was fairly submitted with instructions that were fully adequate and at the same time free from substantial error.
There was an abundance of testimony to warrant the jury in *539finding, as they evidently did, that the turnpike company neglected to keep its road in a reasonably safe condition for travel, and as one of the results of that negligence plaintiff sustained the injuries of which he complains. In view of the evidence, it would have been impossible for them to have found otherwise. There is nothing in either of the specifications of error that would justify us in disturbing the verdict.
Judgment affirmed.